Caton, J. This is a bill to enforce a mechanics’ lien under our statute. The complainants, in St. Louis, sold to Casey some steam-boilers and gauge cocks, for the purpose of repairing a mill in Adams county, in this State, which Casey put into the mill. Previous to the time Casey had purchased the mill property, his grantees had incumbered it by certain deeds of trust, to secure a large amount of money. . Under these deeds the trustees sold and conveyed the property to Foster, who purchased for himself and Kennedy. Afterwards, the mill burned down, and the boilers were saved and but little damaged, and were sold by Foster & Kennedy for $625, three hundred dollars of which were left in the hands of the defendant Bushnell, to abide the event of this suit, according to the decree of the court. The first objection taken is, that as the contract was made out of the State, no lien can arise under our statute, which cannot operate extraterritorially. It is not the’ contract which creates the lien under the statute, but it is the use of the material furnished upon the premises, the putting of them into the building, and attaching them to the freehold, which entitles the party furnishing the materials to a lien upon the premises, to the extent of their' value. This objection is not well taken. The complainants, then, were entitled to a lien for the materials which they furnished, and which were put into the mill. The twentieth section determines the rights as between the party furnishing the materials, and the previous incumbrance. That section provides that “ no incumbrance upon land created before or after the making of a contract under the provisions of this chapter, shall operate upon the building erected, or materials furnished, until the lien in favor of the person doing the work, or furnishing the materials, shall have been satisfied; and upon questions arising between previous incumbrancers and creditors under the provisions of this chapter, the previous incumbrance shall be preferred to the extent of the value of the land at the time of making the contract, and the court shall ascertain, by jury or otherwise, as the case may require, what proportion of the proceeds of any sale shall be paid to the several parties in interest.” This statute declares in express terms, that the deed of trust which had been previously executed, and which was an incumbrance upon the premises, could not operate upon the steam-boilers and stopcocks which had been furnished by the complainant. If the previous incumbrance could not operate upon these materials, then a sale under the deed of trust could convey no title to them to the purchaser; or if any title was conveyed, it was subject to the prior lien of the complainants to have their debt first paid out of the proceeds derived from the sale of them. If this was the condition of the property while it was attached to the freehold, and formed a part of the mill, that condition was not changed by the severance from the freehold, by means of the fire. That could not and ought not to destroy the lien of the complainants upon the materials, and vest in the purchasers under the deed of trust a perfect and unincumbered title, when they had no such title before. They, however, assumed to exercise such title, and sold those materials after they were thus severed for cash, thus putting them entirely beyond the reach of the court. But a court of equity will not allow its justice to be thus defeated. Whenever it is necessary it will treat the money as it would the property, and follow it into the hands of the party who has converted the property into money. This is one of the most familiar principles by which courts of equity have ever been governed, and this we think is a proper case for its exercise. Had the property not been sold, but remained upon the premises, the prior lien of the complainants upon it to the extent of its value, would be undoubted, and the court could not hesitate to enforce it. It having been' sold and converted into money, in violation of this prior right of the complainants, the only relief which the court can grant, is to award them the money which was realized from the sale of the property. A court of equity cannot allow rights to be thus destroyed by the wrongful act of one who is substantially claiming to have converted the property of another into money which he may claim as his own. The decree of the circuit court must be reversed, and the suit remanded. Decree reversed.